Citation Nr: 1510220	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-03 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the VA RO in St. Louis, Missouri, that declined to reopen the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.

This case has previously been before the Board, most recently in February 2014, when the Board reopened the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability and remanded the claim in order to obtain an additional medical opinion.  An additional medical opinion was provided in March 2014.  The Board finds that there has been substantial compliance with its remand instructions.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In addition to the issues listed above, in its February 2014 remand, the Board also remanded the issue of service connection for tinnitus.  While on remand, a July 2014 rating decision of the VA Appeals Management Center granted service connection for tinnitus.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  In other words, the grant of service connection during the pendency of an appeal has extinguished the issue before the Board; service connection for tinnitus is no longer in appellate status before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran's petition to reopen a claim of entitlement to service connection for diabetes was raised by the record in October 2014, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for skin cancer and entitlement to a disability rating in excess of 50 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had hearing loss for VA purposes at time of enlistment, and it has not been shown that such pre-existing hearing loss was permanently aggravated during service beyond the natural progression of the disease.

2.  The weight of the competent and credible evidence of record is against a finding that a right hearing loss disability began during the Veteran's military service, was caused by his service, was aggravated by his service, had an onset within a year of his service, or has been continuous since service.


CONCLUSION OF LAW

1.  Criteria for service connection for hearing loss in the left ear have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. § 3.303, 3.306 (2013). 

2.  Hearing loss in the right ear was not incurred in or aggravated by service, and it may not be presumed to have been.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, records from the Social Security Administration, and VA treatment records have been obtained, to the extent available.  

The Veteran was provided with an audiological examination in November 2012.  Pursuant to the Board's February 2014 remand, a supplemental audiological opinion was solicited in March 2014.  The Board finds that the November 2012 examination, taken together with the March 2014 opinion, indicates that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Veteran has not questioned the adequacy of this examination.  The Board, therefore, finds the November 2012 examination, as supplemented by the March 2014 opinion, to be adequate for the purpose of rendering a decision as to the issue on appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.



Service Connection

The Board will separately analyze the Veteran's claims for service connection for a left ear hearing loss disability and a right ear hearing loss disability because while the Veteran showed a left ear hearing loss disability at service entrance, he did not show a right ear hearing loss disability at service entrance.

With respect to the Veteran's left ear hearing loss disability, every veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); VAOPGCPREC 3-03 (July 16, 2003).  

In this case, the Veteran's March 1967 Report of Medical Examination noted that the Veteran had auditory threshold in his left ear of 20 decibels at 3000 Hertz and at 40 decibels at 4000 Hertz.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  When this is done, the Veteran's effective decibel loss for ISO-ANSI was 30 at 3000 Hertz and 45 at 4000 Hertz.  As such, the Veteran clearly had a hearing loss disability in his left ear at enlistment.  38 C.F.R. § 3.385 (2014).  

Accordingly, the above-described presumption of soundness does not attach with respect to the Veteran's hearing in the left ear because the Veteran's hearing loss was noted during his March 1967 enlistment examination.  

If, as in this case, a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but he may instead bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004).  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting injury or disease is considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  Aggravation may not be conceded when the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service beyond its natural progression.  Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Turning to the facts in this case, as noted above, the Veteran showed a left ear hearing loss disability at the time of his March 1967 service entrance examination,  with pure tone thresholds recorded in decibels (ISO-ANSI conversion):




HERTZ



500
1000
2000
3000
4000
LEFT
0 (15)
0 (10)
0 (10)
20 (30)
40 (45)
 
In a June 1967 consultation with the ear, nose, and throat clinic, the Veteran complained of difficulty hearing on the left side.  July 1967 audiological testing of the Veteran's left ear revealed auditory thresholds of (ISO-ANSI conversion):




HERTZ



500
1000
2000
3000
4000
LEFT
15 (30)
10 (20)
20 (10)
-
65 (70)

In October 1969, audiological testing of the Veteran's left ear revealed auditory thresholds of 0 decibels at 500 Hertz, 0 decibels at 1000 Hertz, 0 decibels at 2000 Hertz, 20 decibels at 3000 Hertz, and 25 decibels at 4000 Hertz. As such, while the Veteran's hearing was shown to have temporarily worsened during service, his hearing loss in his left ear abated by separation.  As noted, a temporary flare-up is not considered to be aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992).

As such, the Veteran has not met the burden of showing that his left ear hearing loss worsened during service.

Nevertheless, a VA examination was also provided.  In November 2012, a VA examiner opined that the Veteran's left ear hearing loss was not aggravated beyond the normal progression in military service.  As a rationale for this opinion, the examiner noted that the Veteran entered service with a 40 decibel hearing loss at 4000 Hertz, and the threshold improved to 25 decibels at service separation.  In February 2014, the Board found that this opinion found the examiner's rationale to be unclear, and it remanded the Veteran's claim in order to obtain an additional medical opinion. 

In March 2014, a VA examiner opined that the Veteran's preexisting hearing loss was not aggravated beyond the natural progression during service.  As a rationale for this opinion, the examiner noted the above in-service audiological results.  The examiner found that the results of the March 1967 and July 1967 audiological testing represented a temporary threshold shift because the Veteran's separation examination showed normal hearing in the Veteran's left ear.  The examiner noted that a "temporary threshold shift" is the reversible hearing loss that results from exposure to intense impulse or continuous sound, as opposed to the irreversible, permanent threshold shift that may result from such exposure.  The examiner found that the Veteran's normal hearing at separation from service was "unmistakable" evidence that the Veteran's hearing was not affected by service.

As described, the Veteran has not established aggravation of his left hear hearing during service.  To the extent that it could be argued that the July 1967 examination showed aggravation, the medical professional addressed this point specifically, explaining that this was a temporary exacerbation.  As such, service connection for left ear hearing loss is denied. 

With regard to the Veteran's right ear hearing loss, in order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  As an organic disease of the nervous system, hearing loss is a chronic disease and service connection may thus be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including hearing loss, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2014).

With regard to the presence of a current disability, the Veteran has been diagnosed with a right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2014).  Thus, a current disability is shown.  

With regard to an in-service event or injury, the Veteran has alleged that he was exposed to loud noise in service in the form of small arms fire, mortars, and rockets; and a friend wrote a statement describing their military noise exposure.  The Board accepts the account of the Veteran's in-service noise exposure as competent and credible, and concedes military noise exposure.  As such, the second Hickson element, evidence of an in-service event, disease, or injury, is met.

With a current disability and an in-service event, disease, or injury of record, the remaining issue is whether there is a nexus, or connection, between the Veteran's in-service experiences and his current right ear hearing loss disability.  

Turning to a review of the evidence of record, the Veteran underwent a VA examination in November 2012.  The examiner opined that it was less likely than not that the Veteran's hearing loss was caused by or the result of active duty military service.  As a rationale for this opinion, the examiner noted that the Veteran's right ear was within normal limits at the time of service entrance, and at separation hearing was within normal limits with no significant decrease in thresholds.  The examiner cited medical literature that explained that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  The examiner also noted the Veteran's 8-year civilian history of working in a factory as a forklift driver and a history of recreational hunting.  

Thus, the medical evidence of record indicates that the Veteran's left ear hearing loss was not aggravated by service, and the Veteran's right ear hearing loss was not caused by service.  To the extent that the Veteran believes that his left ear hearing loss disability was worsened by service or that his right ear hearing loss disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a bilateral hearing loss disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's left ear hearing loss disability was worsened by his service or that his right ear hearing loss disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such connections, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the functioning of the Veteran's nervous system, something that is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his right-side hearing loss disability, and it finds that he has not done so.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  While the Board acknowledges the Veteran's current contentions that he experienced symptoms associated with hearing loss consistently since service, the Board finds this contention to lack credibility given that the Veteran failed to mention these symptoms at any time for approximately 40 years following service.  While the Veteran's failure to seek treatment for some 40 years following service is not a dispositive fact on its own, it is a factor that weighs against the Veteran's claim.  Additionally, audiometric testing at separation did not show that the Veteran had a hearing loss disability.  This scientifically derived evidence was created at separation, and thus is contemporaneous with the Veteran's military service.  It also strongly suggests that he did not have a hearing disability in his right ear at separation as he now suggests.

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that a right ear hearing loss disability was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted.

The Board concludes that the preponderance of the evidence is against granting service connection for a left ear hearing loss disability based on aggravation, or a right ear hearing loss disability based on direct service connection.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss in either the right or left ears is denied.


REMAND

With regard to the Veteran's claims of entitlement to service connection for skin cancer and entitlement to a disability rating in excess of 50 percent for PTSD, when a claimant has filed a timely notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  In November 2013, the Veteran timely disagreed with a September 2013 rating decision denying service connection for skin cancer and denying a rating in excess of 50 percent for PTSD.  A statement of the case has not been issued as to these claims.  Therefore, the Board must remand the claims so that a statement of the case may be issued.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues of entitlement to service connection for skin cancer and entitlement to a disability rating in excess of 50 percent for PTSD.  Provide the Veteran with appropriate notice of his appellate rights, and allow an opportunity to perfect an appeal.  These matters should be returned to the Board only if an appeal is perfected.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


